IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,150-04


                                 IN RE WALTER FISK, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
             CAUSE NO. 2014-CR-3772-W1 IN THE 227TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam.

                                             ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Bexar County and his application has not been properly forwarded to this Court. Relator contends

that the district court entered an order designating issues on June 24, 2020.

        Respondent, the District Clerk of Bexar County, shall forward Relator’s habeas application

to this Court. See TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX . R. APP. P. 73.4(b)(5). This

motion for leave to file will be held. Respondent shall comply with this order within thirty days

from the date of this order.
                          2

Filed: October 13, 2021

Do not publish